            Case 2:20-cv-03724-MSG Document 9 Filed 09/09/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERRY G. HALL,                                :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-CV-3724
                                              :
MAYOR JIM KENNEY, et al.,                     :
    Defendants.                               :

GOLDBERG, J.                                                              SEPTEMBER 9, 2020

                                 MEMORANDUM OPINION

       Plaintiff Terry G. Hall, a pretrial detainee housed at Curran-Fromhold Correctional Facility

(“CFCF”), has filed an Amended Complaint (“AC”) in this action using the Court’s preprinted

form for use by prisoners to bring civil rights actions pursuant to 42 U.S.C. § 1983. 1 He has named

as Defendants in the lawsuit the City of Philadelphia, Philadelphia Mayor Jim Kenney,

Philadelphia Prison Commissioner Blanche Carney and Corizon Health, the private medical

contractor at CFCF. All Defendants are sued in their official capacities. Hall has also filed an

application to proceed in forma pauperis. For the following reasons, his application to proceed in

forma pauperis will be granted and the AC will be dismissed. 2



       1
         Hall filed his AC before the Court could screen his initial complaint. An amended
complaint, once submitted to the Court, serves as the governing pleading in the case because an
amended complaint supersedes the prior pleading. See Shahid v. Borough of Darby, 666 F. App’x
221, 223 n.2 (3d Cir. 2016) (per curiam).
       2
          Hall submitted his in forma pauperis application without his institutional account
statement. He has informed the Court that prison authorities have been uncooperative with his
efforts to secure his statement. (ECF No. 6.) Prison officials did, however, certify his account
balance (see ECF No. 4 at 5), and Hall submitted a receipt showing a deposit into his account
matching the certified balance. The Court will accept this submission as substantial compliance
with 28 U.S.C. § 1915(a)(2).
            Case 2:20-cv-03724-MSG Document 9 Filed 09/09/20 Page 2 of 6




I.     FACTUAL ALLEGATIONS

       Hall, a 55-year old who suffers from several serious medical issues, alleges that he was

housed from June 11, 2020 to July 17, 2020 as a pretrial detainee in B1-4 Pod at CFCF. (ECF No.

5 at 12.) 3 According to Hall, he was housed with other detainees who tested positive for the novel

coronavirus even though he tested negative.           He argues that (1) his “pod” was used as

intake/quarantine space, (2) he shared recreation and other activities with other medically

quarantined detainees, and (3) a food service worker for the pod tested positive for COVID-19.

(Id.) Hall contends that being housed on the pod constituted cruel and unusual punishment because

he was exposed to individuals with coronavirus and denied safe and sanitary living conditions.

(Id. at 12-13.) Hall concludes that Corizon Health conducted a medical experiment by housing

him in the intake/quarantine pod with inmates that may have been exposed to the virus. (Id. at 13.)

He also alleges that his being housed on the pod violated a prison policy stating that “no inmate

will be subjected to deliberate or unnecessary personal injury or exposure to disease.” (Id. at 5.)

He argues that prison officials were aware that the pod was being used to house new detainees and

as a quarantine area. (Id.)

       Hall alleges he lost sleep, had nightmares, felt chest pain, lost sex drive, lost weight,

broke out in a skin rash, and had canker sores in his mouth, all due to the stress of being housed

on the intake/quarantine pod. (Id. at 4.) He also fears that he will contract the virus and feels

traumatized. (Id.) He seeks money damages and counseling.




       3
           The Court adopts the pagination supplied by the CM/ECF docketing system.


                                                  2
            Case 2:20-cv-03724-MSG Document 9 Filed 09/09/20 Page 3 of 6




II.     STANDARD OF REVIEW

        Because Hall is unable to pay the filing fee in this matter, the Court grants him leave to

proceed in forma pauperis. 4 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to

dismiss the AC if it fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under Federal

Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999),

which requires the Court to determine whether the complaint contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quotations omitted).       Conclusory allegations do not suffice. Id. As Hall is

proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333,

339 (3d Cir. 2011).

III.    DISCUSSION

        Hall’s § 1983 claims are not plausible. Hall has sued the City of Philadelphia and several

municipal officials in their official capacities only. Claims against City officials named in their

official capacity are indistinguishable from claims against the City. See Kentucky v. Graham,

473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . . ‘generally represent only another way

of pleading an action against an entity of which an officer is an agent.’”) (quoting Monell v.

N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)). Accordingly, “an official-capacity

suit is, in all respects other than name, to be treated as a suit against the [municipal] entity.” Id.

        To plead a basis for municipal liability under § 1983, a plaintiff must allege that the

municipality’s policy or custom caused the violation of his constitutional rights. See Monell v.


        4
         Because Hall is a prisoner, under the terms of the Prison Litigation Reform Act, he is still
required to pay the filing fee in full in installments.
                                                   3
          Case 2:20-cv-03724-MSG Document 9 Filed 09/09/20 Page 4 of 6




Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978). “To satisfy the pleading standard, [the

plaintiff] must . . . specify what exactly that custom or policy was.” McTernan v. City of York,

PA, 564 F.3d 636, 658 (3d Cir. 2009). “‘Policy is made when a decisionmaker possess[ing] final

authority to establish municipal policy with respect to the action issues an official proclamation,

policy, or edict.’” Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting

Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990)). “‘Custom, on the other

hand, can be proven by showing that a given course of conduct, although not specifically endorsed

or authorized by law, is so well-settled and permanent as virtually to constitute law.’” Id. (quoting

Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). To allege that a custom is the proximate

cause of an injury, a plaintiff must assert that the defendant “had knowledge of similar unlawful

conduct in the past, failed to take precautions against future violations, and that its failure, at least

in part, led to his injury.” Id. (internal quotations and alterations omitted).

        Hall’s allegations about being housed for a short time in an intake/quarantine pod with

others who may have been exposed to coronavirus does not allege a municipal custom or policy

to violate the rights of pretrial detainees. Accordingly, his claims against the City and the

municipal officials in their official capacities are dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

        Hall’s claim against Corizon Health is also dismissed as implausible. The United States

Court of Appeals for the Third Circuit has held that “a private health company providing services

to inmates ‘cannot be held responsible for the acts of its employees under a theory of respondeat

superior or vicarious liability.’” Sims v. Wexford Health Sources, 635 F. App’x 16, 20 (3d Cir.

2015) (quoting Natale v. Camden County Corr. Facility, 318 F.3d 575, 583 (3d Cir. 2003)).

Rather, in order to hold a private health care company like Corizon Medical liable for a



                                                   4
             Case 2:20-cv-03724-MSG Document 9 Filed 09/09/20 Page 5 of 6




constitutional violation under § 1983, a plaintiff must allege the provider had “a relevant . . . policy

or custom, and that the policy caused the constitutional violation [he] allege[s].” Natale, 318 F.3d

575, 583-84 (citing Bd. of the Cty. Comm’rs of Bryan Cty., Oklahoma v. Brown, 520 U.S. 397, 404

(1997)); see also Lomax v. City of Philadelphia, Civ. A. No. 13-1078, 2017 WL 1177095, at *3

(E.D. Pa. Mar. 29, 2017) (“Because [defendant] is a private company contracted by a prison to

provide health care for inmates, . . . it can only be held liable for constitutional violations if it has

a custom or policy exhibiting deliberate indifference to a prisoner’s serious medical needs.”)

(citations and quotations omitted).

        Hall alleges in conclusory fashion that he was housed in the intake/quarantine pod because

Corizon Health was conducting a medical experiment. However, Hall concedes that he has tested

negative for the virus and has made no allegation that Corizon Health acted pursuant to a relevant

policy or custom to cause him a constitutional injury. Hall also does not allege that Corizon Health

was responsible for his placement in the intake/quarantine pod. His claim is therefore not

plausible.

        However, the Court cannot say at this time that Hall can never assert plausible claims based

on his allegations about his detention in the intake/quarantine pod. Accordingly, the AC will be

dismissed without prejudice and Hall will be permitted leave to file a second amended complaint

if he is able to cure the defects the Court has identified in his claims against all Defendants. 5



        5
          Additionally, the Court notes that, in his AC, Hall seeks money damages for emotional
injuries that he allegedly suffered as a result of being housed in the intake/quarantine pod at CFCF.
However, the Prison Litigation Reform Act (“PLRA”) requires a prisoner to “demonstrate physical
injury before he can recover for mental or emotional injury.” Mitchell v. Horn, 318 F.3d 523, 533
(3d Cir. 2003) (citing 42 U.S.C. § 1997e(e)). Specifically, the PLRA provides that “[n]o Federal
civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility,
for mental or emotional injury suffered while in custody without a prior showing of physical injury
or the commission of a sexual act (as defined in section 2246 of Title 18).” See Marrow v.
Pennsylvania, Civ. A. No. 18-0931, 2018 WL 4963982, at *4 (M.D. Pa. Oct. 15, 2018) (quoting
                                                   5
          Case 2:20-cv-03724-MSG Document 9 Filed 09/09/20 Page 6 of 6




       An appropriate Order follows.




42 U.S.C. § 1997e(e)). In order to recover for mental or emotional injury suffered while in custody,
a prisoner bringing a § 1983 action must demonstrate less than significant, but more than a de
minimis physical injury. See 42 U.S.C. § 1997e(e); see also Mitchell v. Horn, 318 F.3d 523, 535
(3d Cir. 2003).
        Hall appears to allege that he has only suffered de minimis physical injuries as a result of
his being housed with inmates who may have tested positive for the novel coronavirus. While the
Court has no reason to doubt that his being so housed was a source of anxiety, his description of
the physical consequences he allegedly suffered appears insufficient to meet the PLRA’s “more
than de minimis” physical injury requirement. See, e.g., Powell v. Pennsylvania Dep’t of Corr.,
Civ. A. No. 12-2455, 2019 WL 8510289, at *9 (M.D. Pa. July 15, 2019), report and
recommendation adopted, 2020 WL 1922639 (M.D. Pa. Apr. 21, 2020) (holding that an unrelated
fall on one occasion and a claim of unrelated “occasion[al] physical injuries” was insufficient to
assert plausible claim for money damages under PLRA); Watson v. Wingard, Civ. A. No. 16-55,
2018 WL 2108316, at *4 (W.D. Pa. Jan. 31, 2018), report and recommendation adopted, 2018
WL 2107773 (W.D. Pa. May 7, 2018), aff’d, 782 F. App’x 214 (3d Cir. 2019) (noting that courts
have found to be only de minimis such injuries as a ‘“sore, bruised ear lasting for three days,’
Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997), ‘swelling, pain, and cramps,’ Jarriett v.
Wilson, 162 F. App’x 394, 401 (6th Cir. 2005),” and holding that a punch to the groin during a
search, that caused the plaintiff “to bend over in pain” and allegedly be on bed rest for a few days,
but for which he conceded he did not seek medical treatment, alleged only a de minimum injury);
Dillard v. Talamantes, Civ. A. No. 15-974, 2016 WL 7474803, at *9 (M.D. Pa. Dec. 29, 2016)
(holding that plaintiff’s cryptical allegations of physical injury, while simultaneously conceding
“he suffered [ ] no medical injuries as a result of alleged conduct within complaint” did not allege
a more than de minimis injury).
        Should Hall seek to reassert his claims by filing a second amended complaint, he should
be aware that the PLRA may limit his ability to seek compensatory damages because he has not
suffered a physical injury, although he may still be awarded nominal damages.
                                                 6
